 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JUANA PEREZ,
Plaintiff,
-against- ORDER
JETBLUE AIRLINES, 17 Civ. 9650 (GBD)
Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff's motion for this Court to request Pro Bono counsel, (ECF No. 10), is DENIED.
Plaintiff is directed to reach out to the New York Legal Assistance Group (““NYLAG’)’s Legal
Clinic for Pro Se Litigants in the SDNY for legal advice or assistance. The NYLAG’s website is

www.nylag.org and any inquiries for the NYLAG may be directed by phone to (212) 659-6190.

Dated: March 31, 2020
New York, New York

SO ORDERED.

ny 8. Donk

EPR ¥fB. DANIELS
TEb/STATES DISTRICT JUDGE

 

 

 
